Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 1 of 9 Page ID #:422




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   LACY ATZIN; MARK ANDERSON, on                     Case № 2:17-cv-06816-ODW (PLAx)
     behalf of themselves and all others
12   similarly situated,
13                                                     ORDER GRANTING MOTION FOR
                          Plaintiffs,
                                                       CLASS CERTIFICATION [55]
14          v.
15
     ANTHEM, INC.; ANTHEM UM
16   SERVICES, INC.,
17                        Defendants.
18
19                                  I.       INTRODUCTION
20          Plaintiffs Lacy Atzin and Mark Andersen bring this putative class action against
21   Defendants Anthem, Inc. and Anthem UM Services (collectively, “Defendants”).
22   Plaintiffs argue that Defendants utilize erroneous coverage guidelines to deny requests
23   for microprocessor controlled foot-ankle protheses. Plaintiffs now move, unopposed,
24   for class certification under Federal Rules of Civil Procedure (“Rule”) 23(b)(1) and
25   23(b)(2). (Unopposed Mot. for Class Certification (“Mot.”) 1, ECF No. 55.) For the
26   reasons that follow, the Court GRANTS Plaintiffs’ Motion.1
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 2 of 9 Page ID #:423




 1                                   II.       BACKGROUND
 2          Plaintiff Mark Andersen underwent bilateral below the knee amputations
 3   following a boating accident in 2000.               (Compl. ¶ 32, ECF No. 1.)            He was
 4   subsequently fitted with below the knee prosthetic devices. (Compl. ¶ 32.) In 2015, a
 5   certified prosthetist determined that Andersen needed below the knee prostheses with
 6   microprocessor controlled foot-ankle systems and submitted a request for coverage.
 7   (Compl. ¶ 33.) Defendants denied the request and Andersen’s subsequent appeals on
 8   the grounds that the requested prostheses “are considered investigational . . . based . . .
 9   on the health plan medical policy, Microprocessor Controlled Lower Limb Prosthesis
10   (OR-PR.00003).” (Compl. ¶¶ 34–35.)
11          On September 25, 2017, Plaintiffs initiated this putative class action asserting
12   that Defendants have a practice of wrongfully denying coverage for microprocessor
13   controlled lower limb prostheses, including foot-ankle prostheses,2 based on the
14   coverage guideline OR-PR.00003.              (Compl. ¶ 3.)       Plaintiffs allege Defendants
15   administer claims under Anthem plans according to medical policies developed to
16   govern coverage positions. (Compl. ¶¶ 16–18.) One such policy is OR-PR.00003,
17   which states that “[t]he use of a microprocessor controlled foot-ankle prosthesis (for
18   example, Proprio Foot of the PowerFoot Biom) is considered investigational and not
19   medically necessary for all indications.”3               (Compl. ¶ 23.)        Plaintiffs claim
20   OR-PR.00003’s position that microprocessor controlled foot-ankle protheses are
21   investigational is erroneous. (Compl. ¶ 25.) Thus, Plaintiffs assert Defendants have
22
23   2
        Plaintiffs’ Complaint also includes allegations relating to microprocessor controlled knee
     prostheses. (Compl. ¶ 3.) However, in October 2019, the parties reached a settlement subject to
24
     court approval as to that portion of the case. (Stip., ECF No. 53.) Accordingly, Plaintiffs’ Motion
25   and this Order address only those claims concerning microprocessor controlled foot-ankle
     prostheses.
26   3
       During the time period at issue in this action, Defendants utilized two versions of OR-PR.00003.
27   (See Mot 4; Decl. Robert S. Gianelli (“Gianelli Decl.”) ¶¶ 3, 4, Ex. 2 at 11 (Anthem Medical Policy
     for Microprocessor Controlled Lower Limb Prosthesis (OR-PR.00003) (publish date Jan. 1, 2013),
28   Ex. 3 at 25–26 (publish date Aug. 29, 2019), ECF Nos. 55-1, 55-3.) Both versions include this
     challenged directive.



                                                     2
Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 3 of 9 Page ID #:424




 1   “wrongly denied coverage for all requests for microprocessor controlled foot-ankle
 2   prostheses pursuant to [the] directive in OR-PR.00003.” (Compl. ¶¶ 23, 36.)
 3         Plaintiffs move for class certification of the following class:
 4         All persons covered under Anthem plans, governed by ERISA,
 5         self-funded or fully insured, whose requests for microprocessor
           controlled foot-ankle prostheses have been denied during the applicable
 6
           statute of limitations period pursuant to Anthem’s Medical Policy on
 7         Microprocessor Controlled Lower Limb Prosthesis, Policy
 8
           No. OR-PR.00003

 9   (Mot. 6; Notice of Non-Opp’n 1, ECF No. 58.) Plaintiffs also seek appointment of
10   Plaintiff Andersen as Class Representative and Plaintiffs’ counsel, Gianelli & Morris
11   and Doyle Law, APC, as Class Counsel. (Mot. 11–12, 16.) Defendants do not oppose
12   certification of the identified class.   (Notice of Non-Opp’n.)         The Parties have
13   stipulated to certain facts relevant to and for the purpose of class certification
14   (“Stipulated Facts”). (Stip. Facts 2–4, ECF No. 56.)
15                            III.      LEGAL STANDARD
16         Whether to grant class certification is within the discretion of the court.
17   Montgomery v. Rumsfeld, 572 F.2d 250, 255 (9th Cir. 1978). A cause of action may
18   proceed as a class action if a plaintiff meets the threshold requirements of Federal
19   Rule of Civil Procedure (“Rule”) 23(a): numerosity, commonality, typicality, and
20   adequacy of representation. Fed. R. Civ. P. 23(a); Mazza v. Am. Honda Motor Co.,
21   666 F.3d 581, 588 (9th Cir. 2012). In addition, a party seeking class certification must
22   meet one of the three criteria listed in Rule 23(b). Wal–Mart Stores, Inc. v. Dukes,
23   564 U.S. 338, 345 (2011). “There is no separate ‘ascertainability’ requirement.”
24   Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 n.4 (9th Cir. 2017) (discussing
25   that “ascertainability” issues are addressed through Rule 23’s listed requirements.)
26         “Rule 23 does not set forth a mere pleading standard. A party seeking class
27   certification must affirmatively demonstrate his compliance with the Rule.” Dukes,
28   564 U.S. at 350. This showing is not onerous: “a district court need only consider




                                                 3
Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 4 of 9 Page ID #:425




 1   material sufficient to form a reasonable judgment on each Rule 23(a) requirement.”
 2   Sali v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1005 (9th Cir. 2018) (internal quotation
 3   marks omitted). Still, courts may certify a class only if they are “satisfied, after a
 4   rigorous analysis,” that Rule 23 prerequisites have been met. Gen. Tel. Co. v. Falcon,
 5   457 U.S. 147, 161 (1982). “Frequently that ‘rigorous analysis’ will entail some
 6   overlap with the merits of the plaintiff’s underlying claim,” which “cannot be helped.”
 7   Dukes, 564 U.S. at 351. However, examination of the merits is limited to determining
 8   whether certification is proper and “not to determine whether class members could
 9   actually prevail on the merits of their claims.” Ellis v. Costco Wholesale Corp., 657
10   F.3d 970, 983 n.8 (9th Cir. 2011).
11                                 IV.       DISCUSSION
12         The Court first considers whether Plaintiffs have met the requirements of
13   Rule 23(a) before turning to the criteria for certification under Rule 23(b).
14   A.    Rule 23(a)
15         Plaintiffs establish that the proposed class meets the requirements of Rule 23(a).
16         1.     Numerosity
17         A class action may proceed only if “the class is so numerous that joinder of all
18   members is impracticable.” Fed. R. Civ. P. 23(a)(1).          Although the numerosity
19   requirement is not tied to any numerical threshold, courts generally “find the
20   numerosity requirement satisfied when a class includes at least 40 members.” Rannis
21   v. Recchia, 380 F. App’x 646, 650–51 (9th Cir. 2010) (finding district court did not
22   abuse its discretion in determining that a class of 20 satisfied the numerosity
23   requirement). “The Ninth Circuit has not offered a precise numerical standard; other
24   District Courts have, however, enacted presumptions that the numerosity requirement
25   is satisfied by a showing of 25–30 members.” Slaven v. BP Am., Inc., 190 F.R.D. 649,
26   654 (C.D. Cal. 2000) (citing cases). “When a class size is small, courts consider
27   factors such as ‘the geographical diversity of class members, the ability of individual
28   claimants to institute separate suits, and whether injunctive or declaratory relief is




                                                 4
Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 5 of 9 Page ID #:426




 1   sought.’” Ogbuehi v. Comcast of Cal./Colo./Fla./Or., Inc., 303 F.R.D. 337, 345 (E.D.
 2   Cal. 2014) (citing Jordan v. Cty. of Los Angeles, 669 F.2d 1311, 1319 (9th Cir. 1982),
 3   vacated on other grounds, 459 U.S. 810 (1982)).
 4         The parties disagree whether a three- or four-year limitation period applies.
 5   (See Stip. Facts 3 n.2; Notice of Non-Opp’n 1.) Nevertheless, Defendants searched
 6   their data systems for individuals who meet the class definition and identified
 7   38 foot-ankle members in the three-year limitation period, and 44 foot-ankle members
 8   in the four-year limitation period. (Stip. Facts No. 7.)
 9         The Court finds numerosity is met by either figure under the facts presented.
10   Plaintiffs primarily seek declaratory and injunctive relief compelling Defendants to
11   reform the practice of denying claims for microprocessor controlled foot-ankle
12   prostheses based on erroneous guidelines.           (See Compl. ¶ 60(c); Mot. 13.)
13   Additionally, allowing a class action is in the interests of judicial economy and would
14   avoid duplicative suits brought by other class members demanding the same coverage.
15   See Escalante v. Cal. Physicians’ Serv., 309 F.R.D. 612, 618 (C.D. Cal. 2015)
16   (finding numerosity met by a class of 19 under similar circumstances); Ogbuehi, 303
17   F.R.D. at 345 (citing Harris v. Palm Springs Alpine Estates, Inc., 329 F.2d 909,
18   913–14 (9th Cir. 1964) (“[I]mpracticability does not mean impossibility but only the
19   difficulty or inconvenience of joining all members of the class.”) (internal quotations
20   marks omitted)). Further, Defendants do not oppose and the parties both assert that
21   the number of putative class members, whether 38 or 44, is so numerous that joinder
22   would be impractical. (Stip. Facts No. 7.) The Court finds numerosity satisfied.
23         2.     Commonality
24         Commonality is satisfied if “there are questions of law or fact common to the
25   class.” Fed. R. Civ. P. 23(a)(2). “Plaintiffs need not show . . . that every question in
26   the case, or even a preponderance of questions, is capable of class wide resolution. So
27   long as there is even a single common question, a would-be class can satisfy the
28   commonality requirement of Rule 23(a)(2).” Parsons v. Ryan, 754 F.3d 657, 675 (9th




                                                 5
Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 6 of 9 Page ID #:427




 1   Cir. 2014) (internal quotation marks omitted). What is essential is that “the questions
 2   must be ones that will ‘generate common answers apt to drive the resolution of the
 3   litigation.’” Escalante, 309 F.R.D. at 618 (quoting Dukes, 564 U.S. at 350).
 4         Defendants stipulate that they follow a common practice of denying claims for
 5   microprocessor controlled foot-ankle prostheses as “investigational and not medically
 6   necessary for all indications,” applying OR-PR.00003. (Stip. Facts Nos. 1–2, 4.)
 7   Plaintiff Andersen submits Defendants’ letters denying his claim on this basis, further
 8   demonstrating application of this common practice.           (Decl. of Mark Andersen
 9   (“Andersen Decl.”) ¶¶ 5, 6, ECF No. 55-2; Gianelli Decl. ¶¶ 6, 7, Exs. 4–5 (“Denial
10   Letters”).)   Plaintiffs argue the prostheses are not investigational and therefore
11   OR-PR.00003’s position is erroneous. (Compl. ¶ 25.) Thus, this case raises the
12   common significant question of whether microprocessor controlled foot-ankle
13   prostheses are properly deemed “investigational” under OR-PR.00003. (See Stip.
14   Facts No. 5; Mot. 8.) The “determination of [this question’s] truth or falsity will
15   resolve an issue that is central to the validity of [Plaintiffs’ claims] with one stroke.”
16   Mazza, 666 F.3d at 588 (quoting Dukes, 564 U.S. at 350). Further, the harm suffered
17   from Defendants’ application of the allegedly erroneous guideline is common to all of
18   the putative class members. See Des Roches v. Cal. Physicians’ Serv., 320 F.R.D. 486,
19   500 (N.D. Cal. 2017) (“The harm alleged by Plaintiffs—the promulgation and
20   application of defective guidelines to the putative class members—is common to all of
21   the putative class members.”). The Court thus finds commonality satisfied.
22         3.      Typicality
23         Under Rule 23(a)(3) a representative party must have claims or defenses that
24   are “typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “Under
25   the rule’s permissive standards, representative claims are ‘typical’ if they are
26   reasonably co-extensive with those of absent class members; they need not be
27   substantially identical.” Parsons, 754 F.3d at 685 (quoting Hanlon v. Chrysler Corp.,
28   150 F.3d 1011, 1020 (9th Cir. 1998)). The class representative “must be part of the




                                                 6
Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 7 of 9 Page ID #:428




 1   class and possess the same interest and suffer the same injury as the class members.”
 2   Gen. Tel. Co., 457 U.S. at 156 (internal quotation marks omitted). “The commonality
 3   and typicality requirements of Rule 23(a) tend to merge.” Id. at 157 n.13.
 4         The same facts that support commonality also support typicality. Defendants
 5   apply OR-PR.00003 uniformly to deny requests for microprocessor controlled
 6   foot-ankle prostheses. (See Mot. 10–11; Stip. Facts Nos. 1–2.) Defendants denied
 7   Plaintiff Andersen’s claim for microprocessor controlled foot-ankle prostheses under
 8   this policy. (Andersen Decl. ¶¶ 5–6; Denial Letters.) Thus, Defendants’ conduct in
 9   applying OR-PR.00003 to Plaintiff Andersen’s claims is the same as to the putative
10   class, and the harm Plaintiff Andersen suffered from application of the allegedly
11   erroneous guideline is the same as the harm suffered by the putative class members.
12   See Des Roches, 320 F.R.D. at 504 (finding typicality satisfied where the harm alleged
13   was that defendants adjudicated plaintiff’s claim under the same challenged coverage
14   guidelines as the putative class); Escalante, 309 F.R.D. at 619 (finding typicality
15   satisfied where named plaintiff was “challenging an undisputedly uniform practice of
16   categorically denying coverage for lumbar [artificial disc replacement] procedures.”)
17   Accordingly, the Court finds typicality satisfied.
18         4.     Adequacy
19         The representative parties must “fairly and adequately protect the interests of
20   the class.” Fed. R. Civ. P. 23(a)(4). “To determine whether the representation meets
21   this standard, [courts] ask two questions: (1) Do the representative plaintiffs and their
22   counsel have any conflicts of interest with other class members, and (2) will the
23   representative plaintiffs and their counsel prosecute the action vigorously on behalf of
24   the class?” Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003).
25         First, no party contends, and nothing suggests, that Plaintiff Andersen or his
26   counsel have a conflict with the putative class members’ interests. Plaintiff Andersen
27   pledges to prosecute this action on their behalf. (See Mot. 11–12; Andersen Decl. ¶ 7
28   (“I will represent the interests of other [class members].”) Thus, the Court has no




                                                 7
Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 8 of 9 Page ID #:429




 1   reason to believe a conflict of interest exists or to doubt that Plaintiff Andersen will
 2   prosecute this case diligently. Second, Plaintiff’s counsel also vows to vigorously
 3   prosecute this action on behalf of the class and offers evidence of their experience in
 4   prosecuting insurance class litigation involving claims similar to those at issue here.
 5   (Mot. 12; see Gianelli Decl. ¶¶ 9–14.) Accordingly, the Court finds the adequacy
 6   requirement satisfied.
 7   B.    Rule 23(b)
 8         Having established that the four requirements of Rule 23(a) are met, Plaintiffs
 9   must also establish that the class meets one of the three criteria listed in Rule 23(b).
10   Dukes, 564 U.S. at 345. Plaintiffs contend certification is proper under Rule 23(b)(1)
11   and 23(b)(2).   (Mot. 12–15.)     As the Court finds certification appropriate under
12   Rule 23(b)(2), it does not reach Plaintiffs’ arguments under Rule 23(b)(1).
13         Rule 23(b)(2) requires that “the party opposing the class has acted or refused to
14   act on grounds that apply generally to the class, so that final injunctive relief or
15   corresponding declaratory relief is appropriate respecting the class as a whole.” Fed.
16   R. Civ. P. 23(b)(2). The key to a Rule 23(b)(2) class is “the indivisible nature of the
17   injunctive or declaratory remedy warranted—the notion that the conduct is such that it
18   can be enjoined or declared unlawful only as to all of the class members or as to none
19   of them.” Dukes, 564 U.S. at 360.
20         The parties agree that Defendants have acted in a way that applies uniformly to
21   the class because Defendants have applied OR-PR.00003 to deny claims for
22   microprocessor controlled foot-ankle prostheses as “investigational and not medical
23   necessary for all indications.” (Stip. Facts Nos. 1–4, 11.) This common policy can be
24   resolved with respect to the class as a whole through the injunctive relief Plaintiffs
25   seek, namely to reevaluate and reprocess claims without using the allegedly erroneous
26   criteria. (See Stip. Facts No. 11); Des Roches, 320 F.R.D. at 509, 510 (finding
27   “substantial support” that “a ‘reprocessing’ injunction is an appropriate basis for class
28   certification under Rule 23(b)(2)”); Wit v. United Behavioral Health, 317 F.R.D. 106,




                                                 8
Case 2:17-cv-06816-ODW-PLA Document 63 Filed 05/06/20 Page 9 of 9 Page ID #:430




 1   136 (N.D. Cal. 2016) (“Plaintiffs’ injury can be remedied for all class members by
 2   requiring [defendant] to modify its Guidelines and reprocess claims that were denied
 3   under the allegedly defective guidelines”). Accordingly, the Court finds certification
 4   under Rule 23(b)(2) appropriate.
 5   C.    Ascertainability/Administrative Feasibility
 6         As noted, there is no separate “ascertainability” requirement. Briseno, 844 F.3d
 7   at 1123, 1124 n.4. Even if there were, the Court would find it met here. Defendants’
 8   “data systems allow [them] to identify the Putative Class Members” and Defendants
 9   have identified between 38 and 44 “foot-ankle members,” depending on the limitation
10   period. (Stip. Facts Nos. 7–8.) Thus, the proposed class is ascertainable.
11                                   V.    CONCLUSION
12         For the reasons discussed above, the Court GRANTS Plaintiffs’ Motion for
13   Class Certification. (ECF No. 55.) The Court certifies the following class under
14   Rule 23(b)(2):
15
           All persons covered under Anthem plans governed by ERISA,
16         self-funded or fully insured, whose requests for microprocessor
17
           controlled foot-ankle prostheses have been denied during the applicable
           statute of limitations period pursuant to Anthem’s Medical Policy on
18         Microprocessor Controlled Lower Limb Prosthesis, Policy
19         No. OR-PR.00003.
20         The Court appoints Plaintiff Mark Andersen as Class Representative, and
21   Gianelli & Morris and Doyle Law, APC as Class Counsel.
22
23         IT IS SO ORDERED.
24
25         May 6, 2020
26
27                                ____________________________________
28                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE



                                                9
